Exhibit 10.1

 

EMPLOYMENT, CONFIDENTIALITY AND NONCOMPETE AGREEMENT

 

This Employment, Confidentiality and Noncompete Agreement (“Agreement”) is made
and entered into effective as of the 16th day of January, 2007, by and between
Build-A-Bear Workshop, Inc., a Delaware corporation (“Company”), and Paul
Bundonis (“Employee”).

 

WHEREAS, Company desires to employ and Employee desires to be employed as the
Chief Workshop Bear of Company.

 

WHEREAS, Company has pioneered the retail concept of “make your own” stuff plush
toys, including animals and dolls, and is engaged in, among other things, the
business of production, marketing, promotion and distribution of plush stuff
toys, clothing, accessories and similar items, including without limitation, the
ownership, management, franchising, leasing and development of retail stores in
which the basic operation is the selling of such items, and the promotion of the
related concepts and characters through merchandising and mass media. The
Company is headquartered and its principal place of business are located in, and
this Agreement is being signed in, St. Louis, Missouri.

 

WHEREAS, Company conducts business in selected locations throughout the United
States and internationally through franchise arrangements.

 

WHEREAS, Company has expended a great deal of time, money and effort to develop
and maintain its proprietary Confidential Information (as defined herein) which
is material to Company and which, if misused or disclosed, could be very harmful
to Company’s business.

 

WHEREAS, the success of Company depends to a substantial extent upon the
protection of its Confidential Information and goodwill by all of its employees.

 

WHEREAS, Company compensates its employees to, among other things, develop and
preserve goodwill with its customers, landlords, suppliers and partners on
Company’s behalf and business information for Company’s ownership and use.

 

WHEREAS, if Employee were to leave Company, Company, in all fairness, would need
certain protections in order to prevent competitors of Company from gaining an
unfair competitive advantage over Company or diverting goodwill from Company, or
to prevent Employee from misusing or misappropriating the Confidential
Information.

 

NOW, THEREFORE, in consideration of the compensation and other benefits of
Employee’s employment by Company and the recitals, mutual covenants and
agreements hereinafter set forth, Employee and Company agree as follows:

 

1.            Employment Services.

 

(a)          Employee is hereby employed by Company, and Employee hereby accepts
such employment, upon the terms and conditions hereinafter set forth. Employee
shall serve

 

--------------------------------------------------------------------------------

 

as Chief Workshop Bear, during the Employment Period, on a full-time basis.
Employee shall carry out such duties as are assigned to him by Company’s Chief
Executive Bear.

 

(b)          Employee agrees that throughout Employee’s employment with Company,
Employee will (i) faithfully render such services as may be delegated to
Employee by Company, (ii) devote substantially all of Employee’s entire business
time, good faith, best efforts, ability, skill and attention to Company’s
business, and (iii) follow and act in accordance with all of the rules, policies
and procedures of Company, including but not limited to working hours, sales and
promotion policies, and specific Company rules. Company further agrees that it
shall not during the Initial Term of this Agreement require Employee to relocate
his residence outside of the St. Louis metropolitan area.

 

(c)          “Company” means Build-A-Bear Workshop, Inc. or one of its
Subsidiaries, whichever is Employee’s employer. The term “Subsidiary” means any
corporation, joint venture or other business organization in which Build-A-Bear
Workshop, Inc. now or hereafter, directly or indirectly, owns or controls more
than fifty percent (50%) interest.

 

2.            Term of Employment. The term of this Agreement shall commence on
the date first set forth above, and shall end on the third anniversary hereof,
unless sooner terminated as provided in Section 4 hereof (the “Initial Term”).
Following the Initial Term, this Agreement shall renew for successive three-year
periods (each a “Renewal Period”; collectively, the Initial Term and each
Renewal Period, the “Employment Period”), unless either party notifies the other
party of its decision not to renew the Agreement no later than ninety (90) days
prior to the third anniversary date, or unless the Agreement is sooner
terminated as provided in Section 4 hereof. For the avoidance of doubt, if
either party provides notice of non-renewal of the Agreement no later than
ninety (90) days prior to the third anniversary date (either at the end of the
Initial Term or at the end of any particular Renewal Period), then the Agreement
shall expire on that anniversary date.

 

3.            Compensation.

 

(a)          Base Salary. During the Employment Period, Company shall pay
Employee as compensation for his services an annual base salary of not less than
Two Hundred and Twenty Five Thousand Dollars ($225,000), payable in accordance
with Company’s usual practices. Employee’s annual base salary rate shall be
reviewed by Company’s Compensation Committee at least annually for increase
following each fiscal year so that Employee’s salary will be commensurate for
similarly situated executives with firms similarly situated to Company;
provided, however, that if Employee’s individualized performance targets (set
for each fiscal year by Employee and Employee’s team leader) are achieved,
Employee’s annual base salary rate shall not be subject to decrease at any time
during the Employment Period and shall be subject to annual increase by no less
than the average percentage increase given to all other Company executive
employees for such fiscal year (the “Average Increase”).

 

(b)          Bonus. Should Company exceed its sales, profits and other
objectives for any fiscal year, Employee shall be eligible to receive a bonus
for such fiscal year in the amount as determined by the Compensation Committee
of the Board of Directors; provided however the

 

--------------------------------------------------------------------------------

 

potential bonus opportunity for Employee in any given fiscal year will be set by
the Compensation Committee such that, if the Company exceeds its objectives, the
Company will pay Employee not less than thirty five percent (35%) of Employee’s
annual base pay for such fiscal year. Any bonus payable to Employee will be
payable in cash, stock or stock options, or combination thereof, all as
determined by the Board of Directors or any duly authorized committee thereof,
and unless a different payout schedule is applicable for all executive employees
of the Company, any such bonus payment will be payable in a single, lump sum
payment. In the event of termination of this Agreement because of Employee's
death or disability (as defined by Section 4(b)), termination by the Company
without Cause pursuant to Section 4.1(c), or pursuant to Employee's right to
terminate this Agreement for Good Reason under Section 4.1(d), the bonus
criteria shall not change and any bonus shall be pro-rated based on the number
of full calendar weeks during the applicable fiscal year during which Employee
was employed hereunder.

 

Such bonus, if any, shall be payable after Company’s accountants have determined
the sales and profits and have issued their audit report with respect thereto
for the applicable fiscal year, which determination shall be binding on the
parties. Any such bonus shall be paid within seventy-five (75) days after the
end of each calendar year, regardless of Employee's employment status at the
time payment is due. If timely payment is not made, the Company shall indemnify
the Employee against any additional tax liability that the Employee may incur
proximately as a result of the payment being made after the seventy-five day
period.

 

(c)          Stock Options. Employee may have been granted in the past, and/or
may in the future be granted, a certain number of restricted shares and/or stock
options to purchase shares of Company’s common stock (the “Common Stock”),
pursuant to the terms set forth more particularly in the stock option and/or
restricted stock agreements (“Stock Agreement”) used in connection with the
Build-A-Bear Workshop, Inc. 2000 Stock Option Plan (or any successor plan) (the
“Plan”). The Plan and applicable Stock Agreement(s) shall govern any grants of
restricted shares and/or stock options to purchase shares of Company’s Common
Stock.

 

(d)          Discounts. Employee and his immediate family will be entitled to a
20% discount for all merchandise purchased at Company’s stores.

 

(e)          Vacation. Employee shall be entitled to paid vacation and paid sick
leave on the same basis as may from time to time apply to other Company
executive employees generally. Vacations will be scheduled with the approval of
Company’s Chief Executive Bear, who may block out certain periods of time during
which vacations may not be taken, including preceding Valentine’s Day, preceding
Easter, from November 1 through December 31, during Company inventory, and just
prior to store openings. One-third of one year’s vacation (or any part of it)
may be carried over to the next year; provided that such carry over is used in
the first calendar quarter of the next year. Unless approved by the Chief
Executive Bear, all unused vacation shall be forfeited. No more than two weeks
of vacation can be taken at one time. Employee shall also be entitled to one (1)
additional day per calendar year of paid vacation to be taken in the month of
his birthday.

 

(f)           Other. Employee shall be eligible for such other perquisites as
may from time to time be awarded to Employee by Company payable at such times
and in such amounts

 

--------------------------------------------------------------------------------

 

as Company, in its sole discretion, may determine. All such compensation shall
be subject to customary withholding taxes and other employment taxes as required
with respect thereto. During the Employment Period, Employee shall also qualify
for all rights and benefits for which Employee may be eligible under any benefit
plans including group life, medical, health, dental and/or disability insurance
or other benefits (“Welfare Benefits”) which are provided for employees
generally at his then current location of employment. Employee may, in his sole
discretion, decline any perquisite, Welfare Benefit, proposed annual salary
increase, or bonus payment.

 

4.          Termination of Employment. Prior to the expiration of the Employment
Period, this Agreement and Employee’s employment may be terminated as follows:

 

(a)          Upon Employee’s death;

 

(b)          By the Company upon thirty (30) day’s prior written notice to
Employee in the event Employee, by reason of permanent physical or mental
disability (which shall be determined by a physician selected by Company or its
insurers and acceptable to Employee or Employee’s legal representative (such
agreement as to acceptability not to be withheld unreasonably), shall be unable
to perform the essential functions of his position, with or without reasonable
accommodation, for six (6) consecutive months; provided, however, Employee shall
not be terminated due to permanent physical or mental disability unless or until
said disability also entitles Employee to benefits under such disability
insurance policy as is provided to Employee by Company, provided however that
continued entitlement to disability benefits coverage shall be not required
where Employee fails to qualify for benefits coverage continuation due to an act
or omission by Employee.

 

(c)          By the Company with or without Cause. For the purposes of this
Agreement, “Cause” shall mean: (i) Employee’s engagement in any conduct which,
in Company’s reasonable determination, constitutes gross misconduct, or is
illegal, unethical, improper provided such conduct brings detrimental notoriety
or material harm to Company; (ii) gross negligence or willful misconduct; (iii)
the Company has good reason to believe that Employee has committed a felony or a
crime involving moral turpitude; (iv) a material breach of a material provision
of this Agreement by Employee, or (v) failure of Employee to follow a written
directive of the Chief Executive Bear or the Board of Directors within thirty
(30) days after receiving such notice, provided that such directive is
reasonable in scope or is otherwise within the Chief Executive Bear’s or the
Board’s reasonable business judgment, and is reasonably within Employee’s
control; provided Employee does not cure said conduct or breach (to the extent
curable) within thirty (30) days after the Chief Executive Bear or the Board of
Directors provides Employee with written notice of said conduct or breach. In
the event of termination with cause, the Employee will be afforded an
opportunity prior to the actual date of termination to discuss the matter with
the Company.

 

(d)        By the Employee with or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean a material breach of a material provision of
this Agreement by Company, provided Company does not cure said breach within
thirty (30) days after Employee provides the Board of Directors with written
notice of the breach.

 

--------------------------------------------------------------------------------

 

4.2             Impact of Termination.

 

(a)          Survival of Covenants. Upon termination of this Agreement, all
rights and obligations of the parties hereunder shall cease, except termination
of employment pursuant to Section 4 or otherwise shall not terminate or
otherwise affect the rights and obligations of the parties pursuant to Sections
5 through 13 hereof.

 

(b)          Severance. In the event during the Employment Period (i) the
Company terminates Employee’s employment without Cause pursuant to Section
4.1(c) or (ii) the Employee terminates his employment for Good Reason pursuant
to Section 4.1(d), the Company shall continue his base salary for a period of
twelve (12) months from termination, such payments to be reduced by the amount
of any compensation from a subsequent employer during such period. Employee
shall accept these payments in full discharge of all obligations of any kind
which Company has to him except obligations, if any (i) for post-employment
benefits expressly provided under this Agreement and/or at law, (ii) to
repurchase any capital stock of Company owned by Employee (as may or may not be
set forth in the applicable stock agreement); (iii) for indemnification under
separate agreement by virtue of Employee’s status as a director/officer of the
Company; or (iv) for benefits otherwise provided under the Deferred Compensation
plan. Employee shall also be eligible to receive a bonus with respect to the
year of termination as provided in Section 3(b).

 

(c)          Termination due to Expiration. If the Agreement expires either at
the end of the Initial Term or at the end of any Renewal Period, due to the
issuance of notice of non-renewal by either party under Section 2, then no
severance under Section 4(b) shall be paid to the Employee and his Employment
shall terminate upon the anniversary date.

 

(d)          Upon termination or expiration of this Agreement for any reason,
Employee shall be provided with such Welfare Benefits continuation notices,
rights and obligations as may be required under federal or state law (including
COBRA).

 

5.          Confidential Information.

 

(a)          Employee agrees to keep secret and confidential, and not to use or
disclose to any third parties, except as directly required for Employee to
perform Employee’s employment responsibilities for Company, any of Company’s
proprietary Confidential Information.

 

(b)          Employee acknowledges and confirms that certain data and other
information (whether in human or machine readable form) that comes into his
possession or knowledge (whether before or after the date of this Agreement) and
which was obtained from Company, or obtained by Employee for or on behalf of
Company, and which is identified herein (the “Confidential Information”) is the
secret, confidential property of Company. This Confidential Information
includes, but is not limited to:

 

(1)          lists or other identification of customers or prospective customers
of Company;

 

--------------------------------------------------------------------------------

 

(2)          lists or other identification of sources or prospective sources of
Company’s products or components thereof, its landlords and prospective
landlords and its current and prospective alliance, marketing and media partners
(and key individuals employed or engaged by such parties);

 

(3)          all compilations of information, correspondence, designs, drawings,
files, formulae, lists, machines, maps, methods, models, studies, surveys,
scripts, screenplays, artwork, sketches, notes or other writings, plans, leases,
records and reports;

 

(4)          financial, sales and marketing data relating to Company or to the
industry or other areas pertaining to Company’s activities and contemplated
activities (including, without limitation, leasing, manufacturing,
transportation, distribution and sales costs and non-public pricing
information);

 

(5)          equipment, materials, designs, procedures, processes, and
techniques used in, or related to, the development, manufacture, assembly,
fabrication or other production and quality control of Company’s products,
stores and services;

 

(6)          Company’s relations with its past, current and prospective
customers, suppliers, landlords, alliance, marketing and media partners and the
nature and type of products or services rendered to, received from or developed
with such parties or prospective parties;

 

(7)          Company’s relations with its employees (including, without
limitation, salaries, job classifications and skill levels); and

 

(8)          any other information designated by Company to be confidential,
secret and/or proprietary (including without limitation, information provided by
customers, suppliers and alliance partners of Company).

 

Notwithstanding the foregoing, the term Confidential Information shall not
consist of any data or other information which has been made publicly available
or otherwise placed in the public domain other than by Employee in violation of
this Agreement.

 

(c)          During the Employment Period, Employee will not copy, reproduce or
otherwise duplicate, record, abstract, summarize or otherwise use, any papers,
records, reports, studies, computer printouts, equipment, tools or other
property owned by Company except as expressly permitted by Company in writing or
required for the proper performance of his duties on behalf of Company.

 

6.           Post-Termination Restrictions.  Employee recognizes that
(i) Company has spent substantial money, time and effort over the years in
developing and solidifying its relationships with its customers, suppliers,
landlords and alliance, marketing and media partners and

 

--------------------------------------------------------------------------------

 

in developing its Confidential Information; (ii) long-term customer, landlord,
supplier and partner relationships often can be difficult to develop and require
a significant investment of time, effort and expense; (iii) Company has paid its
employees to, among other things, develop and preserve business information,
customer, landlord, vendor and partner goodwill, customer, landlord, vendor and
partner loyalty and customer, landlord, vendor and partner contacts for and on
behalf of Company; and (iv) Company is hereby agreeing to employ and pay
Employee based upon Employee’s assurances and promises not to divert goodwill of
customers, landlords, suppliers or partners of Company, either individually or
on a combined basis, or to put himself in a position following Employee’s
employment with Company in which the confidentiality of Company’s Confidential
Information might somehow be compromised. Accordingly, Employee agrees that
during the Employment Period and for the period of time set forth below
following termination of employment, provided termination is in accordance with
the terms of paragraph 4(b), (c), or (d), or due to expiration of the Agreement
due to non-renewal by either party, Employee will not, directly or indirectly
(whether as owner, partner, consultant, employee or otherwise):

 

(a)          for one (1) year, engage in, assist or have an interest in, or
enter the employment of or act as an agent, advisor or consultant for, any
person or entity which is engaged in, or will be engaged in, the development,
manufacture, supplying or sale of a product, process, service or development
which is competitive with a product, process, service or development on which
Employee worked or with respect to which Employee has or had access to
Confidential Information while at Company (“Restricted Activity”), and which is
located within the United States or within any country where the Company has
established a retail presence either directly or through a franchise
arrangement; or

 

(b)          for one (1) year, induce or attempt to induce any employee,
consultant, partner or advisor of Company to accept employment or an affiliation
with any entity engaged in a Restricted Activity;

 

provided, however, that following termination of his employment, Employee shall
be entitled to be an employee of an entity that engages in Restricted Activity
so long as: (i) the sale of stuffed plush toys is not a material business of the
entity; (ii) Employee has no direct or personal involvement in the sale of
stuffed plush toys ; and (iii) neither Employee, his relatives, nor any other
entities with which he is affiliated own more than 1% of the entity. As used in
this paragraph 6, “material business” shall mean that either (A) greater than
10% of annual revenues received by such entity were derived from the sale of
stuffed plush toys and related products, or (B) the annual revenues received or
projected to be received by such entity from the sale of stuffed plush toys and
related products exceeded $10 million, or (C) or the entity otherwise annually
derives or is projected to derive annual revenues in excess of $5 million from a
retail concept that is similar in any material regard to Company.

 

7.          Acknowledgment Regarding Restrictions. Employee recognizes and
agrees that the restraints contained in Section 6 (both separately and in
total), including the geographic scope thereof in light of the Company’s
marketing efforts, are reasonable and enforceable in view of Company’s
legitimate interests in protecting its Confidential Information and customer
goodwill and the limited scope of the restrictions in Section 6.

 

--------------------------------------------------------------------------------

 

8.           Inventions.

 

(a)         Any and all ideas, inventions, discoveries, patents, patent
applications, continuation-in-part patent applications, divisional patent
applications, technology, copyrights, derivative works, trademarks, service
marks, improvements, trade secrets and the like (collectively, “Inventions”),
which are developed, conceived, created, discovered, learned, produced and/or
otherwise generated by Employee, whether individually or otherwise, during the
time that Employee is employed by Company, whether or not during working hours,
that relate to (i) current and anticipated businesses and/or activities of
Company, (ii) the current and anticipated research or development of Company, or
(iii) any work performed by Employee for Company, shall be the sole and
exclusive property of Company, and Company shall own any and all right, title
and interest to such Inventions. Employee assigns, and agrees to assign to
Company whenever so requested by Company, any and all right, title and interest
in and to any such Invention, at Company’s expense, and Employee agrees to
execute any and all applications, assignments or other instruments which Company
deems desirable or necessary to protect such interests, at Company’s expense.

 

(b)         Employee acknowledges that as part of his work for the Company he
may be asked to create, or contribute to the creation of, computer programs,
documentation and other copyrightable works. Employee hereby agrees that any and
all computer programs, documentation and other copyrightable materials that he
has prepared or worked on for the Company, or is asked to prepare or work on by
the Company, shall be treated as and shall be a “work made for hire,” for the
exclusive ownership and benefit of Company according to the copyright laws of
the United States, including, but not limited to, Sections 101 and 201 of Title
17 of the U.S. Code (“U.S.C.”) as well as according to similar foreign laws.
Company shall have the exclusive right to register the copyrights in all such
works in its name as the owner and au thor of such works and shall have the
exclusive rights conveyed under 17 U.S.C. §§ 106 and 106A including, but not
limited to, the right to make all uses of the works in which attribution or
integrity rights may be implicated. Without in any way limiting the foregoing,
to the extent the works are not treated as works made for hire under any
applicable law, Employee hereby irrevocably assigns, transfers, and conveys to
Company and its successors and assigns any and all worldwide right, title, and
interest that Employee may now or in the future have in or to the works,
including, but not limited to, all ownership, U.S. and foreign copyrights, all
treaty, convention, statutory, and common law rights under the law of any U.S.
or foreign jurisdiction, the right to sue for past, present, and future
infringement, and moral, attribution, and integrity rights. Employee hereby
expressly and forever irrevocably waives any and all rights that he may have
arising under 17 U.S.C. §§ 106A, rights that may arise under any federal, state,
or foreign law that conveys rights that are similar in nature to those conveyed
under 17 U.S.C. §§ 106A, and any other type of moral right or droit moral.

 

9.           Company Property. Employee acknowledges that any and all notes,
records, sketches, computer diskettes, training materials and other documents
relating to Company obtained by or provided to Employee, or otherwise made,
produced or compiled during the Employment Period, regardless of the type of
medium in which they are preserved, are the sole and exclusive property of
Company and shall be surrendered to Company upon Employee’s termination of
employment and on demand at any time by Company.

 

--------------------------------------------------------------------------------

 

10.        Nondisparagement. Employee agrees that he will not in any way
disparage Company or its affiliated entities, officers, or directors. Further,
Employee agrees that he will neither make nor solicit any comments, statements,
or the like to the media or to third parties that may be considered to be
derogatory or detrimental to the good name or business reputation of Company or
any of its affiliated entities, officers or directors.

11.        Non-Waiver of Rights. Either party's failure to enforce at any time
any of the provisions of this Agreement or to require at any time performance by
the other party of any of the provisions hereof shall in no way be construed to
be a waiver of such provisions or to affect either the validity of this
Agreement, or any part hereof, or the right of the non-breaching party
thereafter to enforce each and every provision in accordance with the terms of
this Agreement.

 

12.        Company’s Right to Injunctive Relief. In the event of a breach or
threatened breach of any of Employee’s duties and obligations under the terms
and provisions of Sections 5, 6, or 8 hereof, Company shall be entitled, in
addition to any other legal or equitable remedies it may have in connection
therewith (including any right to damages that it may suffer), to temporary,
preliminary and permanent injunctive relief restraining such breach or
threatened breach. Employee hereby expressly acknowledges that the harm which
might result to Company’s business as a result of any noncompliance by Employee
with any of the provisions of Sections 5, 6 or 8 would be largely irreparable.
Employee specifically agrees that if there is a question as to the
enforceability of any of the provisions of Sections 5, 6 or 8 hereof, Employee
will not engage in any conduct inconsistent with or contrary to such Sections
until after the question has been resolved by a final judgment of a court of
competent jurisdiction.

 

13.        Judicial Enforcement. If any provision of this Agreement is
adjudicated to be invalid or unenforceable under applicable law in any
jurisdiction, the validity or enforceability of the remaining provisions thereof
shall be unaffected as to such jurisdiction and such adjudication shall not
affect the validity or enforceability of such provisions in any other
jurisdiction. To the extent that any provision of this Agreement is adjudicated
to be invalid or unenforceable because it is overbroad, that provision shall not
be void but rather shall be limited only to the extent required by applicable
law and enforced as so limited. The parties expressly acknowledge and agree that
this Section is reasonable in view of the parties’ respective interests.

 

14.        Employee Representations. Employee represents that the execution and
delivery of the Agreement and Employee’s employment with Company do not violate
any previous employment agreement or other contractual obligation of Employee.
Employee further represents and agrees that he will not, during his employment
with Company, improperly use or disclose any proprietary information or trade
secrets of former employers and will not bring on to the premises of the Company
any unpublished documents or any property belonging to his former employers
unless consented to in writing by such employers.

 

15.        Amendments. No modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless in writing specifically
referring hereto, and signed by the parties hereto. This Agreement supersedes
all prior agreements and understandings

 

--------------------------------------------------------------------------------

 

between Employee and Company to the extent that any such agreements or
understandings conflict with the terms of this Agreement.

 

16.        Assignments. This Agreement shall be freely assignable by Company to
and shall inure to the benefit of, and be binding upon, Company, its
affiliate(s), successors and assigns and/or any other entity which shall succeed
to the business presently being conducted by Company. Being a contract for
personal services, neither this Agreement nor any rights hereunder shall be
assigned by Employee.

 

17.        Choice of Forum and Governing Law. In light of Company’s substantial
contacts with the State of Missouri, the parties’ interests in ensuring that
disputes regarding the interpretation, validity and enforceability of this
Agreement are resolved on a uniform basis, and Company’s execution of, and the
making of, this Agreement in Missouri, the parties agree that: (i) any
litigation involving any noncompliance with or breach of the Agreement, or
regarding the interpretation, validity and/or enforceability of the Agreement,
shall be filed and conducted in the state or federal courts in St. Louis City or
County, Missouri; and (ii) the Agreement shall be interpreted in accordance with
and governed by the laws of the State of Missouri, without regard for any
conflict of law principles.

 

18.        Notices. Except as otherwise provided for herein, any notices to be
given by either party to the other shall be affected by personal delivery in
writing or by mail, registered or certified, postage prepaid, with return
receipt requested. Mailed notices shall be addressed as follows:

 

 

a.

If to Company:

Maxine Clark
Chief Executive Bear
1954 Innerbelt Business Center
St. Louis, MO 63114

 

 

b.

If to Employee:

__________________
__________________

 

 

18.        Arbitration.    Any controversy or claim arising out of, or relating
to this Agreement, the breach thereof, or Employee’s employment by Company,
shall, at Company’s sole option, be settled by binding arbitration in the County
of St. Louis in accordance with the rules then in force of the American
Arbitration Association, and judgment upon the award rendered may be entered and
enforced in any court having jurisdiction thereof. The controversies or claims
subject to arbitration at Company’s option under this Agreement include, without
limitation, those arising under Title VII of the Civil Rights Act of 1964, 42
U.S.C. Section 1981, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the Family and medical Leave Act, the Worker Adjustment
and Retraining

 

--------------------------------------------------------------------------------

 

Notification Act, the Missouri Human Rights Act, local laws governing
employment, and the statutory and/or common law of contract and tort. In the
event Employee commences any action in court which Company has the right to
submit to binding arbitration, Company shall have sixty (60) days from the date
of service of a summons and complaint upon Company to direct in writing that all
or any part of the dispute be arbitrated. Any remedy available in any court
action shall also be available in arbitration.

 

19.        Headings. Section headings are provided in this Agreement for
convenience only and shall not be deemed to substantively alter the content of
such sections.

 

PLEASE NOTE: BY SIGNING THIS AGREEMENT, EMPLOYEE IS HEREBY CERTIFYING THAT
EMPLOYEE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS
EMPLOYEE HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS; AND (D) UNDERSTANDS EMPLOYEE’S RIGHTS AND OBLIGATIONS UNDER THE
AGREEMENT.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

THIS AGREEMENT CONTAINS A BINDING ARBIRTARTION PROVISION WHICH MAY BE ENFORCED
BY COMPANY.

 

/s/ Paul Bundonis                                  

Paul Bundonis

 

 

Address:

44 Rio Vista Drive          

 

 

Ladue, MO 63124            

 

 

BUILD-A-BEAR WORKSHOP, INC.

 

 

By: /s/ Maxine Clark                                   

Name: Maxine Clark

Title: Chairman and Chief Executive Bear

 

 

 